                      Case 2:15-cr-00219-JCM-VCF Document 59 Filed 06/19/20 Page 1 of 2



                 1
                 2
                 3
                 4                                 UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                    ***
                 7    UNITED STATES OF AMERICA,                              Case No. 2:15-CR-219 JCM (VCF)
                 8                                           Plaintiff(s),                   ORDER
                 9           v.
               10     JONATHAN PHILIP MOSZ,
               11                                          Defendant(s).
               12
               13             Presently before the court is the matter of United States of America v. Mosz, case no.
               14     2:15-cr-00080-JCM-VCF. Jonathan Philip Mosz (“petitioner”) filed a motion to vacate, set
               15     aside, or correct sentence under 28 U.S.C. § 2255. (ECF No. 58). The court has examined the
               16     petition, which requests the court vacate his conviction and dismiss his indictment pursuant to
               17     the Supreme Court’s decision in Rehaif v. United States, 139 S. Ct. 2191 (2019). Id.
               18             The court finds that further briefing is appropriate.     The United States of America
               19     (“respondent”) shall file a response within twenty-one days from the date of this order.
               20     Thereafter, petitioner will have fourteen days to file a reply.
               21             Accordingly,
               22             IT IS HEREBY ORDERED that respondent shall file a response to petitioner’s motion to
               23     vacate, set aside, or correct sentence (ECF No. 58) no later than twenty-one (21) days from the
               24     date of this order. If respondent files a response, petitioner’s reply is due fourteen (14) days
               25     thereafter.
               26     ...
               27     ...
               28     ...

James C. Mahan
U.S. District Judge
                      Case 2:15-cr-00219-JCM-VCF Document 59 Filed 06/19/20 Page 2 of 2



                1           The clerk is instructed to file this order in the instant matter and in the related civil case,
                2     no. 2:20-cv-01089-JCM.
                3           DATED June 19, 2020.
                4                                                  __________________________________________
                                                                   UNITED STATES DISTRICT JUDGE
                5
                6
                7
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                  -2-
